Exhibit 99.1Citizens First Corporation Announces Fourth Quarter and Year-End 2015 Results NEWS For Immediate Release Contact: Todd Kanipe, CEO tkanipe@citizensfirstbank.com Steve Marcum, CFO smarcum@citizensfirstbank.com Citizens First Corporation 1065 Ashley Street, Suite 150 Bowling Green, KY42103 BOWLING GREEN, KY, Jan. 21, 2016 - Citizens First Corporation (NASDAQ: CZFC) today reported results for the fourth quarter and year ending December 31, 2015, which include the following: · For the quarter ended December 31, 2015, the Company reported net income of $1.15 million, or $0.45 per diluted common share. This represents an increase of $376,000, or $0.14 per diluted common share from the linked quarter ended September 30, 2015 and an increase of $264,000, or $0.10 per diluted common share, from the quarter ended December 31, 2014."Growth in average loan balances, steady margins, and expense control drove fourth quarter profitability," said Todd Kanipe, President and CEO. "Asset quality also contributed as non-performing assets continued their positive trend, helping keep credit costs low." · For the year ended December 31, 2015, net income totaled $3.61 million, or $1.40 per diluted common share. This represents an increase of $366,000, or $0.11 per diluted common share, from the net income of $3.24 million in the previous year. "Our strategy of targeted loan and deposit growth produced a second consecutive year of record profitability and our fourth in five years," Kanipe added. "These earnings enabled continued execution of our capital plan. During 2015 we retired all warrants associated with TARP, resumed a common dividend, and continued to improve the tangible book value of our company." 1 · Non-performing assets totaled $637,000, or 0.15% of total assets, at December 31, 2015 compared to $1.36 million, or 0.33% of total assets at December 31, 2014, a decrease of $728,000. Non-performing assets decreased $376,000 from the linked quarter ended September 30, 2015. · The Company's net interest margin was 3.94% for the quarter ended December 31, 2015 compared to 3.84% for the linked quarter ended September 30, 2015, and 3.94% for the quarter ended December 31, 2014, an increase of 10 basis points for the linked quarter and unchanged from the prior year. The Company's net interest margin improved from the linked quarter due primarily to a reduction in the cost of interest-bearing liabilities. · Total loans increased 3.9% to $330.8 million at December 31, 2015 compared to $318.5 million at December 31, 2014. Total deposits increased 8.4% to $370.4 million at December 31, 2015 compared to $341.8 million at December 31, 2014. · Shares of CZFC closed at $13.74 as of December 31, 2015, an increase of 15.5% from the closing price of $11.90 at December 31, 2014, and an increase of 39.4% from the closing price of $9.86 at December 31, 2013. Fourth Quarter 2015 Compared to Third Quarter 2015 · Net interest income increased $118,000, or 3.1%, due to an increase in average loan balances for the quarter. · Non-interest income increased $81,000, or 9.6%, primarily due to a gain on the sale of loans included in other non-interest income of $95,000 and to a gain on the sale of investment securities of $68,000, partially offset by declines in non-deposit brokerage fees and service charges on deposits. · Non-interest expense decreased $311,000, or 8.8%, compared to the previous quarter, primarily due to the $262,000 loss on disposal of a former branch facility which occurred in the third quarter. Fourth Quarter 2015 Compared to Fourth Quarter 2014 · Net interest income increased $151,000, or 4.1%, as the volume of earning assets increased from the prior year. · Non-interest income increased $184,000, or 25.0%, primarily due to a gain on the sale of loans included in other non-interest income of $95,000 and an increase in the gain on the sale of investment securities of $47,000. 2 · Non-interest expense decreased $3,000, or 0.1%, primarily due to a decrease in core deposit intangible expense and franchise tax expense of $64,000 and $61,000, respectively, partially offset by an increase in personnel expenses of $42,000. Balance Sheet at December 31, 2015 · Total assets increased $19.4 million, or 4.7%, from December 31, 2014 to December 31, 2015 due primarily to a growth in outstanding loans. Average assets year-to-date increased 3.6%, or $14.9 million from December 31, 2014. Average interest earning assets year-to-date increased 4.1%, or $15.8 million, from December 31, 2014. · Stockholders' equity increased $1.1 million, or 2.8%, from December 31, 2014 to December 31, 2015. During 2015, the Company repurchased the 254,218 warrants issued in 2008 to the US Treasury as part of its participation in the US Treasury's Capital Purchase Program for $1.7 million. The tangible common equity ratio declined slightly to 6.43% as of December 31, 2015 compared to 6.45% at December 31, 2014 due to the warrants redemption. The Company paid a cash dividend of $.08 per common share in the fourth quarter of 2015, which marks the first common dividend paid since December, 2008. About Citizens First Corporation Citizens First Corporation is a bank holding company headquartered in Bowling Green, Kentucky and established in 1999. The Company has branch offices located in Barren, Hart, Simpson and Warren Counties in Kentucky, and a loan production office in Williamson County, Tennessee. Additional information concerning our products and services is available at www.citizensfirstbank.com. Forward-Looking Statements Statements in this press release relating to Citizens First Corporation's plans, objectives, expectations or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based upon the Company's current expectations, but are subject to certain risks and uncertainties that may cause actual results to differ materially. Among the risks and uncertainties that could cause actual results to differ materially are economic conditions generally and in the market areas of the Company, a continuation or worsening of the current disruption in credit and other markets, goodwill impairment, overall loan demand, increased competition in the financial services industry which could negatively impact the Company's ability to increase total earning assets, and the retention of key personnel. Actions by the Department of the Treasury and federal and state bank regulators in response to changing economic conditions, changes in interest rates, loan prepayments by and the financial health of the Company's borrowers, and other factors described in the reports filed by the Company with the Securities and Exchange Commission could also impact current expectations. 3 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Income: Three Months Ended Dec 31 Sept 30 June 30 March 31 Dec 31 Interest income $ Interest expense Net interest income Provision (credit) for loan losses - 80 - Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans 63 60 79 31 39 Non-deposit brokerage fees 82 87 92 90 Lease income 43 59 70 73 63 BOLI income 45 45 46 45 47 Securities gains 68 - 10 - 21 Total Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations 80 75 52 73 Professional fees Data processing services Franchise shares and deposit tax 96 FDIC insurance 61 61 63 59 63 Core deposit intangible amortization 18 18 17 18 82 Postage and office supplies 43 55 52 40 43 Other real estate owned expenses 52 6 29 7 25 Loss on branch disposal - Other Total Income before income taxes Provision for income taxes Net income Dividends on preferred stock Net income available for common shareholders $ Basic earnings per common share $ Diluted earnings per common share $ 4 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Three Months Ended December 31 September 30 June 30 March 31 December 31 Average assets $ Average earning assets Average loans Average interest-bearing deposits Average deposits Average borrowed funds Average equity Average common equity Return on average assets % Return on average equity % Efficiency ratio % Non-interest income to average assets % Non-interest expenses to average assets % Net overhead to average assets % Yield on loans % Yield on investment securities (TE) % Yield on average earning assets (TE) % Cost of average interest bearing liabilities % Net interest margin (TE) % Number of FTE employees 98 98 99 95 97 Asset Quality Indicators: Non-performing loans to total loans % Non-performing assets to total assets % Allowance for loan losses to total loans % YTD net charge-offs to average loans, annualized % YTD net charge-offs 64 18 43 5 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Twelve Months Ended December 31 December 31 Interest income $ $ Interest expense Net interest income Provision for loan losses Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans Non-deposit brokerage fees Lease income BOLI income Securities gains 78 95 Total Non-interest expenses: Personnel expense Occupancy expense Advertising and public relations Professional fees Data processing services Franchise shares and deposit tax FDIC insurance Core deposit intangible amortization 71 Postage and office supplies Other real estate owned expenses 94 92 Loss on branch disposal - Other Total Income before income taxes Provision for income taxes Net income Dividends on preferred stock Net income available for common shareholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ 6 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Twelve Months Ended December 31 December 31 Average assets $ $ Average earning assets Average loans Average interest-bearing deposits Average deposits Average borrowings Average equity Average common equity Return on average assets % % Return on average equity % % Efficiency ratio % % Non-interest income to average assets % % Non-interest expenses to average assets % % Net overhead to average assets % % Yield on loans % % Yield on investment securities (TE) % % Yield on average earning assets (TE) % % Cost of average interest bearing liabilities % % Net interest margin (TE) % % 7 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Condition: As of As of As of December 31, December 31, December 31, Cash and due from financial institutions $ $ $ Federal funds sold Interest-bearing deposits in other financial institutions - - Available for sale securities Loans held for sale - - - Loans Allowance for loan losses Premises and equipment, net Bank owned life insurance (BOLI) Federal Home Loan Bank Stock, at cost Accrued interest receivable Deferred income taxes Intangible assets Other real estate owned Other assets Total Assets $ $ $ Deposits: Noninterest bearing $ $ $ Savings, NOW and money market Time Total deposits $ $ $ FHLB advances and other borrowings Subordinated debentures Accrued interest payable Other liabilities Total Liabilities 6.5% Cumulative preferred stock Series A preferred stock - - Common stock Retained earnings Accumulated other comprehensive income (loss) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ $ 8 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios December 31, 2015 December 31, 2014 December 31, 2013 December 31, 2012 Consolidated Capital Ratios: Tangible equity ratio (1) % Tangible common equity ratio (1) % Book value per common share $ Tangible book value per common share (1) $ End of period common share closing price $ (1) The tangible equity ratio, tangible common equity ratio and tangible book value per common share, while not required by accounting principles generally accepted in the United States of America (GAAP), are considered critical metrics with which to analyze banks. The ratio and per share amount have been included to facilitate a greater understanding of the Company's capital structure and financial condition. See the Regulation G Non-GAAP Reconciliation table for reconciliation of this ratio and per share amount to GAAP. December 31, 2015 December 31, 2014 December 31, 2013 December 31, 2012 Regulation G Non-GAAP Reconciliation: Total shareholders' equity (a) $ Less: Preferred stock Common equity (b) Goodwill Intangible assets Tangible common equity (c) Add: Preferred stock Tangible equity (d) $ Total assets (e) $ Less: Goodwill Intangible assets Tangible assets (f) $ Shares outstanding (in thousands) (g) Book value per common share (b/g) $ Tangible book value per common share (c/g) $ Total shareholders' equity to total assets ratio (a/e) % Tangible equity ratio (d/f) % Tangible common equity ratio (c/f) % 9
